Exhibit 10.1

 

 

 

OriginOil, Inc.

RESTRICTED STOCK AWARD PLAN

 

 

This OriginOil, Inc. Restricted Stock Award Plan (the "Plan") is intended as an
incentive, to retain in the employ of and as directors, officers, consultants,
advisors and employees to OriginOil, Inc. a Nevada corporation (the “Company”),
persons of training, experience and ability, to attract new directors, officers,
consultants, advisors and employees whose services are considered valuable, to
encourage the sense of proprietorship and to stimulate the active interest of
such persons in the development and financial success of the Company.

The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and that transactions of the type specified in subparagraphs
(c) to (f) inclusive of Rule 16b-3 by officers and directors of the Company
pursuant to the Plan will be exempt from the operation of Section 16(b) of the
Exchange Act. In all cases, the terms, provisions, conditions and limitations of
the Plan shall be construed and interpreted consistent with the Company’s intent
as stated in these recitals.

 

1.Definitions.

 

(a)"Award" means the grant of a restricted stock award to a Grantee pursuant to
such terms, conditions and limitations as the Board or Committee may establish
in order to fulfill the objectives of the Plan.

 

(b)"Award Agreement" means an agreement between the Company and a Grantee that
sets forth the terms, conditions and limitations applicable to a Award.

 

(c)"Board" means the Board of Directors of the Company.

 

(d)"Committee" means the Compensation Committee of the Company's Board, or such
other committee of the Board that is designated by the Board to administer the
Plan, composed of not less than two members of the Board who are (i)
“Independent Directors” (as such term is defined under the rules of the NASDAQ
Stock Market), (ii) “Non-Employee Directors” (as such term is defined in Rule
16b-3) and (iii) “Outside Directors” (as such term is defined in Section 162(m)
of the Code), which shall serve at the pleasure of the Board.

 

(e)“Common Stock” means the authorized common stock, par value $0.001 per share,
as described in the Company’s Articles of Incorporation.

 

(f)"Company" means OriginOil, Inc. and its subsidiaries including subsidiaries
of subsidiaries.

 

(g)“Eligible Individual” means an employee, officer, director, consultant or
advisor of the Company (provided that in the case of any consultant or advisor,
such persons are natural persons, provide bona fide services to the Company and
the services are not in connection with any offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities).

 

1

 

 



(h)"Fair Market Value" means the fair market value of the Company's issued and
outstanding Stock as determined in good faith by the Board or Committee.

 

(i)"Grantee" means an Eligible Individual to whom an award has been made under
the Plan.

 

(j)"Securities Act" means the Securities Act of 1933, as amended from time to
time.

 

(k)"Stock" - means the Company’s Common Stock, or any other securities that are
substituted for Stock as provided in Section 7.

 

2.Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board or the Committee shall have authority to (a)
grant in its discretion Awards; (b) determine in good faith the fair market
value of the Stock covered by any Awards; (c) determine which Eligible
Individuals shall receive Awards and the number of shares, restrictions, terms
and conditions to be included in such Awards; (d) construe and interpret the
Plan; (e) promulgate, amend and rescind rules and regulations relating to its
administration, and correct defects, omissions and inconsistencies in the Plan
or any Awards; (f) consistent with the Plan and with the consent of the Grantee,
as appropriate, amend any outstanding Awards; (g) determine the duration and
purpose of leaves of absence which may be granted to Grantees without
constituting termination of their employment for the purpose of the Plan or any
Awards; and (h) make all other determinations necessary or advisable for the
Plan's administration. The interpretation and construction by the Board of any
provisions of the Plan or selection of Grantees shall be conclusive and final.
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award made
thereunder.

 

3.Stock.



(a)Authorized Stock: Stock subject to Awards may be either unissued or
reacquired Stock.

 

(b)Number of Shares: Subject to adjustment as provided in Section 7 of the Plan,
the total number of shares of Stock which may be purchased or granted directly
by Awards shall not exceed 70,000,000 (Seventy Million). If any shares of Stock
subject to an Award are forfeited or if any Award is otherwise terminated
without issuance of shares of Stock, the shares of Stock subject to such Award
shall to the extent of such forfeiture or termination, again be available for
Awards under the Plan.

 

(c)Reservation of Shares: The Company shall reserve and keep available at all
times during the term of the Plan such number of shares as shall be sufficient
to satisfy the requirements of the Plan. If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Awards under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.



2

 

 

 

4.Eligibility and Participation.

 

(a)Eligible Individuals Awards may be granted pursuant to the Plan only to
persons who are Eligible Individuals at the time of the grant thereof.

 

(b)Grant of Awards. Subject to the express provisions of the Plan, the Board or
Committee shall determine which Eligible Individuals shall be granted Awards
from time to time. In making grants, the Board or Committee shall take into
consideration the contribution the potential Grantee has made or may make to the
success of the Company and such other considerations as the Board or Committee
may from time to time specify.

 

(c)Date of Grant. The date on which an Award is granted shall be the date
specified by the Board or Committee as the effective date or date of grant of an
Award or, if the Board or Committee does not so specify, shall be the date as of
which the Board or Committee adopts the resolution approving the offer of an
Award to an individual, including the specification of the number (or method of
determining the number) of shares of Stock, even though certain terms of the
Award Agreement may not be determined at that time and even though the Award
Agreement may not be executed or delivered until a later time. In no event shall
a Grantee gain any rights in addition to those specified by the Board or
Committee in its grant, regardless of the time that may pass between the grant
of the Award and the actual execution or delivery of the Award Agreement by the
Company or the Grantee. The Board or Committee may invalidate an Award at any
time before the Award Agreement is signed by the Grantee signature is required)
or is delivered to the Grantee (if signature is not required), and such Award
shall be treated as never having been granted.

 

(d)Award Agreements. Each Award granted under the Plan shall be evidenced by an
Award Agreement that incorporates those terms that the Board or Committee shall
deem necessary or desirable. More than one Award may be granted under the Plan
to the same Eligible Individual and be outstanding concurrently.

 

(e)No Right to Award. The adoption of the Plan shall not be deemed to give any
person a right to be granted an Award.

 

5.Restricted Stock Awards. All or part of any Awards under the Plan may be
subject to conditions established by the Board or the Committee, and set forth
in the Award Agreement, which may include, but are not limited to, continuous
service with the Company, achievement of specific business objectives, increases
in specified indices, attaining growth rates and other comparable measurements
of Company performance and shall be subject to the terms and conditions set
forth in this Section 5. 

 

(a)Restrictions.  All shares of Awards granted pursuant to the Plan shall be
subject to the following conditions:

 

(i) Transferability.  Subject to applicable securities laws, the shares may not
be sold, transferred or otherwise alienated or hypothecated until the shares of
Stock vest under the terms of the Award Agreement.

 

3

 

 



(ii)           Other Conditions.  The Board or Committee may impose other
conditions on any shares granted as Awards pursuant to the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
the requirements of any securities exchange upon which the shares or shares of
the same class are then listed, and any state securities law applicable to the
shares.

 

(b)Expiration of Restrictions.  The restrictions imposed in Section 5(a) on
Awards shall lapse as determined by the Board or Committee and set forth in the
applicable Award Agreement, and the Company shall promptly cause to be delivered
to the Grantee of the Award a certificate representing the number of shares for
which restrictions have lapsed, free of any restrictive legend relating to the
lapsed restrictions.  Each Award may have a different restriction period, in the
discretion of the Board or Committee.  The Board or Committee may, in its
discretion, prospectively reduce the restriction period applicable to a
particular Award.  

 

(c)Changes in Accounting Rules.  Notwithstanding any other provision of the Plan
to the contrary, if, during the term of the Plan, any changes in the financial
or tax accounting rules applicable to Awards shall occur that, in the sole
judgment of the Board or Committee, may have a material adverse effect on the
reported earnings, assets, or liabilities of the Company, the Board or Committee
shall have the right and power to modify as necessary any then outstanding
Awards as to which the applicable restrictions have not been satisfied.

 

(d)Rights as Stockholder.  The Board or Committee may, in its discretion,
determine what rights, if any, the Grantee shall have with respect to the Awards
granted or sold, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto.

 

(e)Other Agreement Provisions.  The Award Agreements relating to Awards shall
contain such provisions in addition to those required by the Plan as the Board
or Committee may deem advisable.

 

6. Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
or Committee may, insofar as permitted by law, from time to time, with respect
to any shares at the time not subject to outstanding Awards, suspend or
terminate the Plan or revise or amend it in any respect whatsoever; provided,
however, no such action shall alter or impair the rights and obligations in any
material respect under any Award outstanding as of the date thereof without the
written consent of the Grantee thereunder. No Award may be issued while the Plan
is suspended or after it is terminated, but the rights and obligations under any
Award issued while the Plan is in effect shall not be impaired by suspension or
termination of the Plan.

 

7.Capital Change of the Company. In the event of any change in the outstanding
Stock by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event, the
Board or the Committee may adjust proportionally the number of shares of Stock
reserved under the Plan, and covered by outstanding Awards. In the event of any
other change affecting the Stock or any distribution (other than normal cash
dividends) to holders of Stock, such adjustments as may be deemed equitable by
the Board or the Committee, including adjustments to avoid fractional shares,
shall be made to give proper effect to such event. In the event of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board or the Committee shall be authorized to
issue or assume Awards by means of substitution of new Award Agreements for
previously issued Awards or an assumption of previously issued Awards.



4

 

 

8.Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery of an Award or
vesting of shares under an Award, an appropriate number of shares for payment of
taxes required by law or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
If Stock is used to satisfy tax withholding, such stock shall be valued based on
the Fair Market Value when the tax withholding is required to be made.

 

9.No Commitment to Retain. The grant of an Award pursuant to the Plan shall not
be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company to retain the Grantee as an employee or in
any other capacity.

 

10. Notice. Any written notice to the Company required by any of the provisions
of the Plan shall be addressed to the chief personnel officer or to the chief
executive officer of the Company, and shall become effective when it is received
by the office of the chief personnel officer or the chief executive officer.

 

11. Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Award granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 

12. Governing Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Nevada and construed accordingly.

 

13. Effective and Termination Dates. The Plan shall become effective on the date
it is adopted and approved by Board. The Plan shall terminate ten years later,
subject to earlier termination by the Board pursuant to Section 6.

 

The foregoing OriginOil, Inc. Restricted Stock Award Plan was duly adopted and
approved by the Board of Directors on November 13, 2014.

 

 



  OriginOil, Inc       By:  /s/ T. Riggs Eckelberry     T. Riggs Eckelberry
Chief Executive Officer

 

 

5



--------------------------------------------------------------------------------

 